DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,841,189. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Instant Application
Pat. No.: 10,841,189


1. A network access method implemented by a terminal and comprising: obtaining a priority of a first network service; determining, according to a relationship between the priority and a network service class and stored in the terminal, the network service class required for performing the first network service, wherein the network service class indicates a network quality; obtaining a first network service class of a first network currently accessed by the terminal; accessing a second network when the first 


Claims 1, 9 are rejected based on claim 1 of the Patent.
Claim 17 is rejected based on claim 9 of the Patent. 

2. The method of claim 1, further comprising: monitoring M quality of service parameters of each of N networks accessible to the terminal, wherein the M quality of service parameters comprise at least one of a delay, a jitter value, a bit error rate, a maximum transmission rate, a minimum transmission rate, or an average 


Claims 2, 10, 18 are rejected based on claim 1.

3. The method of claim 2, wherein determining, by the terminal, the network service class of each of the N networks comprises: determining, for each of the N networks, whether each of the M quality of service parameters of each network meets a corresponding preset threshold condition; counting a quantity of quality of service parameters in the M quality of service parameters meeting the corresponding preset threshold condition; and determining a network service class of each of the N networks according to the quantity of quality of service parameters, 


Claims 3, 11 are rejected based on claim 2.

4. The method of claim 1, further comprising: counting a first bandwidth occupancy rate in the second network; and accessing a wide area network (WAN) by simultaneously using the second network and at least one network different from the second network when the first bandwidth occupancy rate is greater than a first threshold.
3. The terminal of claim 1, wherein the processor is further configured to: count a first bandwidth occupancy rate in the second network; and access a wide area network by simultaneously using the second network and at least one network different from the second network when the first bandwidth occupancy rate is greater than a first threshold.

Claims 4, 12 are rejected based on claim 3.

5. The method of claim 1, further comprising: counting a second bandwidth occupancy rate in the first network when the first network service class is higher than or equal to the network service class required for performing the first network service; and accessing a wide area network (WAN) by simultaneously using the first network and at least one network different from 


Claims 5, 13 are rejected based on claim 4.

6. The method of claim 1, wherein accessing, by the terminal, the second network comprises: comparing a second tariff of the second network with a first tariff of the first network; and accessing the second network when the second tariff is lower than the first tariff.
1. … compare a tariff of the second network with a tariff of the first network; access the second network when the tariff of the second network is lower than the tariff of the first network; determine a candidate network from N networks accessible to the terminal when the tariff of the second network is higher than the tariff of the first network…

Claims 6, 14 are rejected based on claim 1.

7. The method of claim 6, further comprising: determining a candidate network from the N networks accessible to the terminal when the second tariff is higher than the first tariff, wherein a network service class of the candidate network is higher than the first network service class of the first network, and wherein a tariff of the candidate network is lower than the second 


Claims 7, 15 are rejected based on claim 1.

8. The method of claim 1, wherein obtaining the priority of the first network service comprises: obtaining an internet protocol (IP) packet of the first network service; parsing a type of service (TOS) field in the IP packet; and determining the priority of the first network service according to the TOS field.
5. The terminal of claim 1, wherein the RF circuit is further configured to obtain an internetworking protocol (IP) packet of the first network service, and wherein the processor is further configured to: parse a type of service (TOS) field in the IP packet; and determine the priority of the first network service according to the TOS field.

Claims 8, 16 are rejected based on claim 5.

19. The computer program product of claim 18, wherein in a manner of determining the network service class of each of the N networks, the instructions further cause the apparatus to: score the monitored M quality of service parameters according to a weight of each quality of service parameter; and determine the network service class of each of the N network according to a scoring result.
6. The terminal of claim 1, wherein in a manner of determining the network service class of each of the N networks, the processor is further configured to: score the monitored M quality of service parameters according to a weight of each quality of service parameter; and determine the network service class of each of the N network according to a scoring result.



20. The computer program product of claim 17, wherein the relationship indicates a correspondence between a value range of the network service priority and the network service class.
8. The terminal of claim 1, wherein the relationship indicates a correspondence between a value range of the network service priority and the network service class.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandai et al. (Pub No.: 2005/0094609) in view of Furuta (Pub No.: 2009/0310579).
Regarding claim 9, Tandai et al. discloses a terminal (see wireless communication apparatus in fig. 1), comprising: a memory (memory 14 in fig. 1); a bus; a radio frequency RF circuit (see digital unit 2 and user interface unit 15 in fig. 1)  coupled to the memory using the bus and configured to:
obtain a first network service class (read as class 1 in fig. 23) of a first network (read as wireless communication system 8c in fig. 23) currently accessed by the terminal (Tandai et al. see fig. 23; para. 0166-0168; by classifying the wireless communication systems 8 into classes on the basis of adaptation degrees of these parameters as shown in FIG. 23, the wireless communication system 8c belonging to classes having higher priorities is selected as the wireless communication system 8 to be used). Thus, class 1 associated with the wireless communication system 8c is obtained; and 
a processor (see system selection control unit 13 in fig. 1) coupled to the memory and the RF circuit using the bus and configured to: 
determine, according to a relationship between the priority and a network service class and stored in the memory (Tandai et al. see fig. 2, storage unit 17; fig. 23; para. 0137, 0168; the relationship being stored in table as shown in fig. 23), the network service class (read as class 1 in fig. 23) required for performing the first network service (read as application is video streaming in para. 0167) (Tandai et al. see fig. 23; para. 0166-0168; the wireless communication system 8c belonging to classes having higher priorities is selected as the wireless communication system 8 to be used). In other words, in fig. 23, the class 1 associated with the wireless communication system 8c is required for performing the video streaming communication according to the relationship between the classes and priorities shown in fig. 23,
wherein the network service class indicates a network quality (Tandai et al. see fig. 23; para. 0168; the class 1 associated with the communication system 8c having higher priorities…); 
access a second network (read as wireless communication system 8a in fig. 23) when the first network service class is lower than the network service class; and perform the first network service using the second network when the first network service class is lower than the network service class, wherein a second network service class of the second network is higher than the first network service class (Tandai et al. see fig. 23; para. 0169, 0170, 0174; it is now supposed that the user gets out of the service area of the wireless communication system 8c as the user moves and consequently the communication quality has degraded… The wireless communication system 8a belonging to classes having higher priorities is selected as the wireless communication system 8 to be used, instead of the wireless communication system 8c selected at the time of communication start).
However, Tandai et al. does not explicitly disclose the feature to obtain a priority of a first network service.
Furuta from the same or similar fields of endeavor discloses the feature to obtain a priority of a first network service (Furuta see fig. 5; para. 0098-0099; the TOS detection unit 41 detects the TOS information of the packet stored in the FIFO memory 40c, and reports it to the priority determining unit 42);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tandai et al. and to implement the feature as taught by Furuta to detect the priority of the service by parsing the TOS field of the service packet.
The motivation would be to improve transmission efficiency.
Claims 1, 17 are rejected similarly to claim 9.
Regarding claims 8, 16, Furuta discloses wherein the RF circuit is further configured to obtain an internet protocol (IP) packet of the first network service, and wherein the processor is further configured to: parse a type of service (TOS) field in the IP packet; and determine the priority of the first network service according to the TOS field (Furuta see fig. 5; para. 0098-0099).

The motivation would be to improve efficiency.

Claims 2-5, 10-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandai et al. (Pub No.: 2005/0094609) in view of Furuta (Pub No.: 2009/0310579) as applied to claims 1, 19, 17 above, and further in view of Zhang et al. (Pub No.: 2014/0185519).
Regarding claims 2, 10, 18, Tandai eta l. discloses wherein the RF circuit is further configured to monitor M quality of service parameters of each of N networks accessible to the terminal (see fig. 23; para. 0168), wherein N is an integer greater than 1, wherein M is an integer greater than or equal to 1 (see fig. 23), wherein the processor is further configured to determine a network service class of each of the N networks according to the M quality of service parameters of each of the N networks, and wherein the N networks comprise the first network and the second network (see fig. 23; para. 0167, 0168; class is determined according to parameters such as Qos, Cost, power dissipation).
However, Tandai et al. in view of Furuta does not explicitly disclose the feature wherein the M quality of service parameters comprising at least one of a delay, a jitter value, a bit error rate, a maximum transmission rate, a minimum transmission rate, or an average transmission rate.
Zhang et al. from the same or similar fields of endeavor discloses the feature wherein the M quality of service parameters comprising at least one of a delay, a jitter value, a bit error rate, a maximum transmission rate, a minimum transmission rate, or an average transmission rate (Zhang et al. see para. 0020, 0030).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tandai et al. in view of Furuta and to 
The motivation would be to improve transmission reliability.
Regarding claims 3, 11, Tandai et al. discloses the feature wherein in a manner of determining the network service class of each of the N networks, the processor is further configured to: determine, for each of the N networks, whether each of the M quality of service parameters of each network meets a corresponding preset threshold condition; count a quantity of quality of service parameters in the M quality of service parameters meeting the corresponding preset threshold condition; and determine a network service class of a network according to the quantity of quality of service parameters, wherein a larger quantity of quality of service parameters indicates higher network quality of service indicated by the network service class of the network  (Tandai et al. see fig. 15; fig. 23; para. 0167-0168). According to fig. 15, each of the plurality of parameters (e.g., Qos, Cost, service area, power dissipation) of each of the communication systems 8 (e.g., 8a-8h) meets a corresponding preset threshold condition (e.g., degree of achievement 100%). Class 1 (priority 1) is determined based on all four quantities of parameters.  
Regarding claims 4, 12, Zhang et al. discloses the feature wherein the processor is further configured to: count a first bandwidth occupancy rate in the second network; and access a wide area network (WAN) by simultaneously using the second network and at least one network different from the second network when the first bandwidth occupancy rate is greater than a first threshold (Zhang et al. see para. 0046, 0064-0071). Transmits others of the network packets simultaneously using the first and second network connectivity based on the update of network packet attributes such as bandwidth demand of first and second network connectivity.

The motivation would be to improve transmission reliability.
Regarding claims 5, 13, Zhang et al. discloses the feature wherein the processor is further configured to: count a second bandwidth occupancy rate in the first network when the network service class of the first network is higher than or equal to the network service class required for performing the first network service; and access a wide area network (WAN) by simultaneously using the first network and at least one network different from the first network when the second bandwidth occupancy rate is greater than a second threshold (Zhang et al. see fig. 5; para. 0064-0071;). Transmits others of the network packets simultaneously using the first and second network connectivity based on the update of network packet attributes such as bandwidth demand of first and second network connectivity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tandai et al. in view of Furuta and to implement with the feature as taught by Zhang et al. to use dual connectivity for packet transmissions.
The motivation would be to improve transmission reliability.

Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandai et al. (Pub No.: 2005/0094609) in view of Furuta (Pub No.: 2009/0310579) as applied to claims 1, 9 above, and further in view of Kim et al. (Pub No.: 2017/0272995).
Regarding claims 6, 14, Tandai eta l. in view of Furuta does not explicitly disclose the feature wherein the processor is further configured to: compare a second tariff of the second network with a first tariff of the first network; and access the second network when the second tariff is lower than the first tariff.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tandai et al. in view of Furuta and to implement with the feature as taught by Kim et al. to select one of the first and second networks based on a tariff applied to the mobile device.
The motivation would be to reduce transmission cost.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandai et al. (Pub No.: 2005/0094609) in view of Furuta (Pub No.: 2009/0310579) and Zhang et al. (Pub No.: 2014/0185519) as applied to claim 18 above, and further in view of Xhafa et al. (Pub No.: 2009/0040937).
Regarding claim 19, Tandai et al. in view of Furuta and Zhang et al. does not explicitly disclose the feature wherein in a manner of determining the network service class of each of the N networks, the instructions further cause the apparatus to: score the monitored M quality of service parameters according to a weight of each quality of service parameter; and determine the network service class of each of the N network according to a scoring result.
Xhafa et al. from the same or similar fields of endeavor discloses the feature wherein in a manner of determining the network service class of each of the N networks, the instructions further cause the apparatus to: score the monitored M quality of service parameters according to a weight of each quality of service parameter; and determine the network service class of each of the N network 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tandai et al. in view of Furuta and Zhang et al. and to implement with the feature as taught by Xhafa et al. to determines class of flows based on ranked/scored traffic flow parameters(e.g., QoS parameters).
The motivation would be to improve transmission efficiency.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandai et al. (Pub No.: 2005/0094609) in view of Furuta (Pub No.: 2009/0310579) as applied to claim 17 above, and further in view of Mustafa (Pub No.: 2002/0087716).
Regarding claim 20, Tandai et al. in view of Furuta does not explicitly disclose the feature wherein the relationship indicates a correspondence between a value range of the network service priority and the network service class.
Mustafa from the same or similar fields of endeavor discloses the feature wherein the relationship indicates a correspondence between a value range of the network service priority and the network service class (Mustafa see fig. 4a; para. 0026). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Tandai et al. in view of Furuta and to implement with the feature as taught by Mustafa to configure a relationship indicates correspondence between a value range of a network service priority and service class.
The motivation would be to improve transmission efficiency.
Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iovanna et al. (Pub No.: 2016/0352648) and Kaneko et al. (Pub No.: 2010/0054185) are show systems which considered pertinent to the claimed invention.
Iovanna et al. discloses a method of adapting an association of physical resources in a network with a summarized resource corresponding to one or more class of service. The method comprises monitoring at least one parameter of the summarized resources. The method further comprises comparing the at least one parameter between a plurality of summarized resources, and comparing the class of service of the summarized resources. Based on the comparing of the at least one parameter and based on the comparing of the class of service of the summarized resources, the method comprises determining one or more summarized resources to be a source for providing physical resources and determining one or more summarized resources to be a destination for receiving physical resources. Based on the determining, the method comprises modifying an allocation of physical resources to transfer an association of physical resources from the source summarized resource to the destination summarized resource.
Kaneko et al. discloses a communication quality management equipment connected via a control line to a plurality of wireless base stations within a wireless access network, acquires quality information of a wireless line at a present position of a mobile terminal, resource information as to a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464